                                                                                   USDCSDNY
                                                                                   DOCUMENT
                                                                                   ELECTRO NI CALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                    X
                                                                                   DOC#:
                                                                                          ----~--.,..--
                                                                                   DATE FILED: i ,/;i_-;;),_ /;;J..o
                                                                                                             ,

UNITED STATES OF AMERICA
                                                                          ORDER ACCEPTING THE PLEA
                     - v. -                                               ALLOCUTION BEFORE A
                                                                          UNITED STATES
DAVID VALERIO ,                                                           MAGISTRATE JUDGE

                                  Defendant .                             19 CR 589 (KMW)

-   -   -    -   -   -    -   -    -   -   -    -    -    -   -     X

KIMBA M. WOOD , United States District Judge

            On December 12 ,                   2019 ,         pursuant to Federal Rule of Criminal

Procedure 11 , United States Magistrate Judge Sarah L . Cave , after

presiding over a plea allocution with the defendant ' s                                            consent ,

reported and recommended that the defendant ' s plea of guilty be

accepted .               The       Court            has       reviewed   the   transcript     of   the   plea

allocution and has determined that the defendant entered the plea

of guilty knowingly and voluntarily and that there is a factual

basis for the plea of guilty .                                     Accordingly , it is hereby

            ORDERED that the defendant ' s plea of guilty is acceptable to

the Court .              The Clerk of Court is directed to enter the defendant ' s

plea of guilty .

Dated :              New York , New York
                     January ?( , 2020


                                                                  THE HONORABLE KIMBA M. WOOD
                                                                  UNITED STATES DISTRICT JUDGE
                                                                  SOUTHERN DISTRICT OF NEW YORK
